Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 8, and 21, the metes and bounds of the phrase “tent when inflated” are unclear without further limitations describing how/when the tent is inflated, etc.
	Further regarding claims 1, 8, and 21, the metes and bounds of the phrase “self-supporting” are unclear how the tent is self-supporting and/or how that compares to the plurality of support members previously described, etc.
	Further regarding claim 8, the metes and bounds of the term “about” are unclear and not further defined within applicant’s specification.

Claim Objections
Claim 18 is objected to because of the following informalities: “the tubular conduit” to “one of the tubular conduits.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Townsley US 2008/0216398.

Regarding claim 1, Townsley discloses an inflatable grow tent comprising: 
a base surface, a top surface, and a plurality of sidewalls (summarized in figures 1 and 4), the sidewalls including an integrated lighting system (100 summarized in figure 6 integrated into the sidewalls via ventilation openings 46c/d/b as shown and described in at least paragraph 0044); 
a plurality of support members configured to structurally support the grow tent (summarized in figure 3) when inflated (via the support members/with the described air circulation as best understood by the Examiner); and 
an air circulation assembly including an air blower and a carbon filter (summarized in figure 5 and paragraph 0042); 
wherein the grow tent is self-supporting (as shown and described throughout, as best understood by the Examiner).

Regarding claim 2, Townsley discloses the inflatable grow tent of claim 1, wherein the plurality of support members are poles (as summarized in at least figures 3-3B).

Regarding claim 3, Townsley discloses the inflatable grow tent of claim 1, wherein the sidewalls have an exterior made from canvas (paragraph 0035).

Regarding claim 21, Townsley discloses an inflatable grow tent comprising: a base surface, a top surface, and a plurality of sidewalls, the sidewalls including an integrated lighting system; a plurality of support members configured to structurally support the grow tent when inflated; and wherein the grow tent is self-supporting (as previously described).

Regarding claim 22, Townsley discloses the inflatable grow tent of claim 21, wherein the plurality of support members are poles (as previously described).

Regarding claim 23, Townsley discloses the inflatable grow tent of claim 21, wherein the sidewalls have an exterior made from canvas (as previously described).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 11-14, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townsley in view of Greene US 2016/0157439.

Regarding claim 4, Townsley teaches the inflatable grow tent of claim 1, but does not teach wherein the sidewalls have an interior that is reflective.
Greene; however, does teach a reflective interior (paragraph 0070). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such material for the interior, in order to provide increased efficiency to the supporting elements of the grow tent, as described by Greene, etc.

Regarding claim 5, the references teach the inflatable grow tent of claim 4, wherein Greene further teaches the interior of the sidewalls comprises Mylar (also described in paragraph 0070).

Regarding claim 6, Townsley teaches the inflatable grow tent of claim 1, but does not specify wherein the lighting system comprises LED lights.
Greene; however, does teach use of LEDs (figure 11 and paragraphs 0060-0062). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such types of lights, in order to provide increased efficient lighting to the system, which is a well-known benefit of LEDs, etc.

Regarding claim 7, the references teach the inflatable grow tent of claim 6, wherein Greene further teaches the LED lights in the lighting system form strips of LED lights (as shown in figure 11).

Regarding claim 11, the references teach the inflatable grow tent of claim 8, wherein the sidewalls have an interior that is reflective (as previously described).

Regarding claim 12, the references teach the inflatable grow tent of claim 11, wherein the interior of the sidewalls comprises Mylar (as previously described).

Regarding claim 13, the references teach the inflatable grow tent of claim 8, wherein the lighting system comprises LED lights (as previously described).

Regarding claim 14, the references teach the inflatable grow tent of claim 13, wherein the LED lights in the lighting system form strips of LED lights (as previously described).

Regarding claim 24, the references teach the inflatable grow tent of claim 21, wherein the sidewalls have an interior that is reflective (as previously described).

Regarding claim 25, the references teach the inflatable grow tent of claim 24, wherein the interior of the sidewalls comprises Mylar (as previously described).

Regarding claim 26, the references teach the inflatable grow tent of claim 21, wherein the lighting system comprises LED lights (as previously described).

Regarding claim 27, the references teach the inflatable grow tent of claim 26, wherein the LED lights in the lighting system form strips of LED lights (as previously described).

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townsley.

Regarding claim 8, Townsley teaches an inflatable grow tent comprising: 
a base surface, a top surface, and a plurality of sidewalls, the sidewalls including an integrated lighting system (as previously described); 
a plurality of support members configured to structurally support the grow tent when inflated (as previously described); and 
an air circulation assembly including an air blower and a carbon filter (as previously described); 
wherein the grow tent is self-supporting (as previously described), and 
but does not specify wherein the integrated lighting system is configured to provide a standard deviation of average photosynthetic active radiation that is from about 2 to about 8 within the grow tent when the lighting system is active.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide various intensities of lighting to include that recited here, in order to accommodate the proper intensity for whatever type of plant is growing inside. Furthermore, applicant discloses such a range as just an option of various intensities so therefore is not critical.

Regarding claim 9, Townsley teaches the inflatable grow tent of claim 8, wherein the plurality of support members are poles (as previously described).

Regarding claim 10, Townsley teaches the inflatable grow tent of claim 8, wherein the sidewalls have an exterior made from canvas (as previously described).

Claim(s) 15-18 and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Townsley in view of Banta US 4,679,350.

Regarding claim 15, Townsley teaches the inflatable grow tent of claim 8, but does not specify wherein the plurality of support members form a frame external of the plurality of sidewalls.
Banta; however, does teach an external support member (58 figure 1). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide a support member on the exterior, in order to help maintain the intended structure in case of external forces, etc.

Regarding claim 16, the references teach the inflatable grow tent of claim 15, wherein the plurality of support members are tubular conduits (as taught by Townsley and extremely obvious to those with ordinary skill in the art, etc.).

Regarding claim 17, the references teach the inflatable grow tent of claim 16, wherein Townsley further teaches the plurality of support members are connected by a plurality of connectors (shown in at least figure 3B).

Regarding claim 18, the references teach the inflatable grow tent of claim 16, wherein Townsley further teaches further including an accessory attachment member positioned adjacent an exterior of one of the plurality of sidewalls, the accessory attachment member including a metal plate and a support configured to receive the tubular conduit therethrough (80 as shown in figures 7-9A and described as metal in paragraph 0047, where being placed within the interior is at least adjacent the exterior of the sidewall).

Regarding claim 28, the references teach the inflatable grow tent of claim 21, wherein the plurality of support members form a frame external of the plurality of sidewalls (as previously described).

Regarding claim 29, the references teach the inflatable grow tent of claim 28, wherein the plurality of support members are tubular conduits (as previously described).

Regarding claim 30, the references teach the inflatable grow tent of claim 29, wherein the plurality of support members are connected by a plurality of connectors (as previously described).

Regarding claim 31, the references teach the inflatable grow tent of claim 29, further including an accessory attachment member positioned adjacent an exterior of one of the plurality of sidewalls, the accessory attachment member including a metal plate and a support configured to receive the tubular conduit therethrough (as previously described).

Allowable Subject Matter
Claims 19-20 and 32-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose the combination of limitations recited in claims 8, 15-16, and 18-19 together and 21, 28-29, 31-32 together; particularly, the specific arrangement of elements such as the magnetic portion of the accessory being attached to the accessory attachment member on either sides of the sidewall, in relation to all of the elements of the grow tent together, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644